                 Case 5:19-cv-00450-OLG Document 1 Filed 04/30/19 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION


    KARLA F. THURS,                                      CIVIL ACTION

    Plaintiff,
                                                         COMPLAINT 5:19-cv-00450
    v.

    NAVIENT SOLUTIONS, LLC,                              JURY TRIAL DEMANDED

    Defendant.


                                             COMPLAINT

           NOW COMES Karla F. Thurs (“Plaintiff”), by and through her attorneys, Sulaiman Law

Group, Ltd. (“Sulaiman”), complaining as to the conduct of Navient Solutions, LLC (“Defendant”)

as follows:

                                        NATURE OF THE ACTION

         1. Plaintiff brings this action seeking redress for violations of the Telephone Consumer

Protection Act (“TCPA”) pursuant to 47 U.S.C. §227 and violations of the Texas Debt Collection

Act (“TDCA”) pursuant to Tex. Fin. Code Ann. § 392.

                                       JURISDICTION AND VENUE

         2. Subject matter jurisdiction is conferred upon this Court by the TCPA, and 28 U.S.C.

§§1331 and 1337, as the action arises under the laws of the United States. Supplemental

jurisdiction exists for the state law claim pursuant to 28 U.S.C. §1367.

         3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

and maintains significant business contacts in the Western District of Texas, Plaintiff resides in

the Western District of Texas, and a substantial portion of the events or omissions giving rise to

the claims occurred within the Western District of Texas.

                                                    1 
 
            Case 5:19-cv-00450-OLG Document 1 Filed 04/30/19 Page 2 of 8



                                               PARTIES

    4. Plaintiff is a natural person over 18-years-of-age who is a “person” as defined by 47 U.S.C.

§153(39).

    5. Defendant operations include servicing and collecting on student loans. Defendant’s

principle office is located at 123 South Justison Street Wilmington, Delaware 19801.

    6. Defendant acted through it agents, employees, officers, members, directors, heirs,

successors, vendors, assigns, principals, trustees, sureties, subrogees, vendors, third-party

contractors, representatives, and insurers at all times relevant to the instant action.

                             FACTS SUPPORTING CAUSES OF ACTION

    7. Prior to the conduct giving rise to this claim, Plaintiff obtained a student loan (“subject

debt”) through Defendant. Plaintiff was unable to make timely payments on the subject debt,

resulting in default. While the subject debt was in default, Defendant attempted to collect on the

subject debt.

    8. In 2018, Plaintiff began receiving calls to her cellular telephone from Defendant in an

attempt to collect on the subject debt.

    9. Plaintiff began receiving these calls to her cellular telephone number, (703) XXX-3268.

    10. At all times relevant, Plaintiff was  the sole subscriber, owner, possessor, and operator of

her cellular telephone number ending in 3268. Plaintiff is and has always been financially

responsible for this cellular telephone and its services.

    11. Immediately after the calls began, Plaintiff answered a call to her cellular telephone from

Defendant. During the call, Plaintiff expressed her frustration from Defendant’s calls to her cellular

phone and demanded that Defendant cease calling her cellular phone.




                                                   2 
 
           Case 5:19-cv-00450-OLG Document 1 Filed 04/30/19 Page 3 of 8



    12. Failing to acquiesce to Plaintiff’s demands that it stop calling, Defendant continued to call

Plaintiff on her cellular telephone.

    13. Furthermore, Defendant began to call Plaintiff’s place of employment and her family

members.

    14. Notwithstanding Plaintiff’s requests that Defendant cease placing calls to her cellular

telephone, Defendant placed or caused to be placed numerous harassing phone calls to Plaintiff’s

cellular telephone between 2018 and the present day.

    15. Moreover, in the phone calls Plaintiff answered, Plaintiff was greeted by a noticeable

period of “dead air” while Defendant’s telephone system attempted to connect Plaintiff to a live

agent.

    16. Specifically, there would be an approximate 3 second pause between the time Plaintiff said

“hello,” and the time that a live agent introduced them self as a representative of Defendant

attempting to collect on the subject debt.

    17. Likewise, Plaintiff also hears what sounds to be call center noise in the background of

Defendant’s collection calls.

    18. Plaintiff’s demands that Defendant’s phone calls cease went unheeded and Defendant

continued its phone harassment campaign.

    19. Defendant intentionally harassed and abused Plaintiff on numerous occasions by calling

with such frequency as can be reasonably expected to harass.

    20. Upon information and belief, Defendant placed its calls to Plaintiff’s cellular telephone

using an automated telephone dialing system that is commonly used in the debt collection industry

to collect defaulted loans.




                                                 3 
 
          Case 5:19-cv-00450-OLG Document 1 Filed 04/30/19 Page 4 of 8



    21. Defendant used several phone numbers to contact Plaintiff, including, 703-763-0111, 866-

539-4619, 317-550-5612, 513-914-4623, 716-707-3389, 607-271-6456, 856-316-7059, 617-762-

5968, 202-899-1329, 765-637-0921, 765-637-0794, 317-550-5598, 302-261-5561, 703-439-1082,

703-935-1163, 512-879-9611, 386-269-0649, 386-269-0513, 615-432-4241, 716-707-3401, 607-

271-6216, 856-316-7057, 855-258-0554, and 559-678-3804, but upon information and belief, it

may have used other phone numbers to place calls to Plaintiff’s cellular phone.

                                             DAMAGES

    22. Defendant’s wanton and malicious conduct has severely impacted Plaintiff’s daily life and

general well-being.

    23. Plaintiff has expended time consulting with her attorneys as a result of Defendant’s

harassing conduct.

    24. Plaintiff was unduly inconvenienced and harassed by Defendant’s unlawful attempts to

collect the subject debt.

    25. Defendant’s phone harassment campaign and illegal collection activities have caused

Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion upon

and occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, increased risk of

personal injury resulting from the distraction caused by the phone calls, aggravation that

accompanies unsolicited debt collection calls, harassment, emotional distress, anxiety, loss of

concentration, diminished value and utility of her telephone equipment and telephone subscription

services, debilitating Plaintiff’s voicemail capacity, the wear and tear caused to her cellular

telephone, the loss of battery charge, the loss of battery life, and the per-kilowatt electricity costs

required to recharge her cellular telephone as a result of increased usage of her telephone services.




                                                  4 
 
          Case 5:19-cv-00450-OLG Document 1 Filed 04/30/19 Page 5 of 8



             COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

    26. Plaintiff restates and realleges paragraphs 1 through 25 as though fully set forth herein.

    27. Defendant repeatedly placed or caused to be placed frequent non-emergency calls,

including but not limited to the calls referenced above, to Plaintiff’s cellular telephone number

using an automatic telephone dialing system (“ATDS”) without Plaintiff’s prior consent in

violation of 47 U.S.C. §227 (b)(1)(A)(iii).

    28. The TCPA defines ATDS as “equipment which has the capacity...to store or produce

telephone numbers to be called, using a random or sequential number generator; and to dial such

numbers.” 47 U.S.C. §227(a)(1).

    29. Upon information and belief, based on Defendant’s lack of prompt human response during

the phone calls in which Plaintiff answered, Defendant used an ATDS to place calls to Plaintiff’s

cellular telephone.

    30. Upon information and belief, the ATDS employed by Defendant transfers the call to a live

agent once a human voice is detected, thus resulting in a pause after the called party speaks into

the phone.

    31. Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s cellular

telephone between 2018 and the present day, using an ATDS without her prior consent.

    32. Any prior consent, if any, was revoked by Plaintiff’s verbal revocations.

    33. As pled above, Plaintiff was severely harmed by Defendant’s collection calls to her cellular

phone.

    34. Upon information and belief, Defendant has no system in place to document and archive

whether it has consent to continue to contact consumers on their cellular phones.




                                                 5 
 
          Case 5:19-cv-00450-OLG Document 1 Filed 04/30/19 Page 6 of 8



    35. Upon information and belief, Defendant knew its collection practices were in violation of

the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.

    36. Defendant, through its agents, representatives, vendors, subsidiaries, third party contractors

and/or employees acting within the scope of their authority acted intentionally in violation of 47

U.S.C. §227(b)(1)(A)(iii).

    37. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of

$500 per phone call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and

knowing violations of the TCPA triggers this Honorable Court’s discretion to triple the damages

to which Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).

WHEREFORE, Plaintiff KARLA F. THURS respectfully prays this Honorable Court for the
following relief:
    a. Declare Defendant’s phone calls to Plaintiff to be violations of the TCPA;
    b. Award Plaintiff damages of at least $500 per phone call and treble damages pursuant to 47
       U.S.C. § 227(b)(3)(B)&(C); and
    c. Awarding Plaintiff costs and reasonable attorney fees;
    d. Enjoining Defendant from further contacting Plaintiff; and
    e. Awarding any other relief as this Honorable Court deems just and appropriate.

                    COUNT II – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

    38. Plaintiff restates and realleges paragraphs 1 through 37 as though fully set forth herein.

    39. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

    40. The alleged subject debt is a “debt” “consumer debt” as defined by Tex. Fin. Code Ann. §

392.001(2) as it is an obligation, or alleged obligation, arising from a transaction for personal,

family, or household purposes.

    41. Defendant is a “debt collector” ” and a “third party debt collector” as defined by Tex. Fin.

Code Ann. § 392.001(6) and (7).

                                                  6 
 
           Case 5:19-cv-00450-OLG Document 1 Filed 04/30/19 Page 7 of 8



       a. Violations of TDCA § 391.302

    42. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), states that “a debt collector may

not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or continuously,

or making repeated or continuous telephone calls, with the intent to harass a person at the called

number.”

    43. Defendant violated the TDCA when it continuously called Plaintiff’s cellular phone after

she notified it to stop calling. This repeated behavior of systematically calling Plaintiff’s phone

despite her demands was oppressive, harassing, and abusive. The repeated contacts were made

with the hope that Plaintiff would succumb to the harassing behavior and ultimately make a

payment. The frequency and volume of calls shows that Defendant willfully ignored Plaintiff’s

pleas with the intent of annoying and harassing her.

    44. Furthermore, Defendant relentlessly contacted Plaintiff numerous times. Placing such

voluminous calls in short succession constitutes conduct causing a telephone to ring repeatedly or

continuously with the intent to annoy, abuse, and harass Plaintiff into making payment in violation

of the TDCA.

    45. Upon being told to stop calling, Defendant had ample reason to be aware that it should

cease its harassing campaign of collection phone calls. Nevertheless, Defendant consciously chose

to continue placing calls to Plaintiff’s cellular phone.




                                                  7 
 
         Case 5:19-cv-00450-OLG Document 1 Filed 04/30/19 Page 8 of 8



WHEREFORE, Plaintiff KARLA F. THURS respectfully requests that this Honorable Court:

       a. Declare that the practices complained of herein are unlawful and violate the
          aforementioned statute;
       b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);
       c. Award Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);
       d. Award Plaintiff punitive damages, in an amount to be determined at trial, for the
          underlying violations;
       e. Award Plaintiff costs and reasonable attorney fees as provided under Tex. Fin. Code
          Ann. § 392.403(b) ; and
       f. Award any other relief as the Honorable Court deems just and proper.


Plaintiff demands trial by jury.


Dated: April 30, 2019                                Respectfully Submitted,

                                                     /s/ Marwan R. Daher
                                                     Marwan R. Daher, Esq.
                                                     Counsel for Plaintiff
                                                     Sulaiman Law Group, Ltd.
                                                     2500 South Highland Avenue, Suite 200
                                                     Lombard, IL 60148
                                                     Telephone: (630) 537-1770
                                                     mdaher@sulaimanlaw.com

 




                                                8 
 
